Citation Nr: 0936458	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claim of 
entitlement to service connection for a back disability.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in April 2008.

This appeal was remanded for further development in December 
2008.  All relevant evidence having been completed, this 
claim now returns before the Board.


FINDINGS OF FACT

A back disability is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, and arthritis did not manifest within one year of 
the Veteran's discharge from service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the 
Veteran's active duty military service and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  The notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

In the instant case, the duty to notify was satisfied by way 
of letters sent to the Veteran in July 2005, November 2006, 
and March 2008.  These documents collectively informed the 
Veteran of what evidence was needed to establish the benefit 
sought, what evidence VA would or had already obtained, and 
what evidence the Veteran should provide.  Additionally, the 
November 2006 and March 2008 letters informed the Veteran of 
the information and evidence necessary to establish a 
disability rating and an effective date, in accordance with 
Dingess/Hartman, supra.  While the letters were sent after 
the initial adjudication, the Veteran's claim was 
readjudicated in the August 2009 supplemental statement of 
the case such that the timing defect has been cured.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a readjudication of the 
claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits that is 
being finally decided on this appeal.  The Veteran's service 
treatment records and VA medical records have been obtained, 
as well as private records.  Additionally, the Veteran was 
provided with VA examinations in October 2005 and March 2009.  
Further, the Veteran was provided with a hearing before the 
undersigned Veterans Law Judge in April 2008.   Consequently, 
the duty to notify and assist has been satisfied in this 
appeal.

The Veteran contends that he is entitled to service 
connection for swelling of the fingers, to include a thumb 
disorder, as such is related to his military service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury. Hickson 
v. West, 12 Vet. App. 247 (1999).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
this regard, the Veteran has a current diagnosis of 
degenerative joint disease of the lumbar spine.  Therefore, 
the Board has considered whether presumptive service 
connection for such chronic disease is warranted.  However, 
the record fails to show that the Veteran manifested such 
disease to a degree of 10 percent within the one year 
following his service discharge in August 1977.  As such, 
presumptive service connection is not warranted for arthritis 
of the back.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The Board further finds that, when taking into account all 
relevant evidence, service connection is not warranted for 
any back disability.  In this regard, the Board finds that 
the Veteran's service medical records show no evidence of a 
chronic back injury, there is no evidence of record for over 
20 years after the Veteran's separation from service showing 
complaints of, or treatment for, any back disability, and the 
preponderance of the medical opinion evidence of record 
indicates that the Veteran's current back disabilities are 
not related to service.

The Veteran had a brief bout of back pain in February 1975, 
which was found to be due to uremia, and quickly resolved.

The Veteran was in a motorcycle accident in April 1977, after 
which he complained primarily of neck pain and shoulder pain.  
He was diagnosed with a cerebral concussion as a result of 
that accident, as well as a contusion of the right elbow and 
arm.

A July 1977 report of cervical spine X-ray noted the Veteran 
had loss of the normal lordotic curve, but intervertebral 
disc spaces were well maintained, with no evidence of 
fracture, dislocation, or arthritic change.  The Veteran's 
loss of normal lordosis was found to possibly represent 
muscle spasm.

The Veteran's August 1977 report of separation examination 
noted his complaints of right arm problems following his 
motorcycle accident, however, the Veteran did not complain of 
any back pain at that time, and the Veteran's spine was found 
to be completely normal on examination.  On the Veteran's 
August 1977 report of medical history, he did note back pain, 
however, the note with that medical history indicates that 
the he had a muscle spasm in 1975 which resolved, and that 
any report of back pain now referred to the shoulder strain 
he incurred in the motorcycle accident.

The Veteran complained of a backache shortly after service, 
and was provided with a VA examination in November 1977.  At 
that time, the Veteran's spine was noted to have a normal 
curvature, with no tenderness, no muscle spasm and no loss of 
motion.  The Veteran walked on his heel sand toes without 
difficulty.  The Veteran was diagnosed with a history of 
backache without positive findings.  X-rays of the Veteran's 
lumbar spine from November 1977 were also normal.

The Veteran received a VA examination in October 2005.  At 
that time, the Veteran reported constant soreness and low 
back pain, with flare ups occurring 10 times a day.  He also 
reported radiation of pain into the left buttocks, thigh and 
calf.  His prior history of peripheral polyneuropathy 
consistent with a finding of diabetic neuropathy was also 
noted.  On examination he had a limping gait which he 
reported was due to left buttock area pain.  There was 
flattening of the cervical concavity, but lumbar concavity 
was present.  All planes of range of motion of the lumbar 
spine were limited.  There was tenderness of the spine and 
left lateral muscles.  There was no lumbar muscle spasm or 
weakness.  There was some limitation of sensation of the feet 
and ankles which was felt to be due to his diabetes.  The 
Veteran was diagnosed with lumbar disc disease, sciatica 
symptoms in the left lower extremity, and peripheral 
neuropathy of both feet, at least as likely as not due to 
diabetes.

The examiner indicated that, regarding the current lumbar 
disc disease and its relation to the motorcycle accident in 
service, the examiner indicated that he could not offer an 
opinion because such knowledge was not available in the 
medical literature, and any opinion would be speculation.  
The examiner did note that there was no documentation of a 
lumbar condition available from the time the Veteran left the 
service in 1977 up until 2005 treatment records.  The 
radiation of pain down the left leg did not start until 5 
years ago.  The examiner indicated that he was unable to make 
any connection between the motorcycle accident in service and 
the Veteran's current lumbar disc disease.  The examiner 
opined that sciatica symptoms in the left lower extremity 
were therefore not due to service since they only started 5 
years ago.  The Board finds this examiner's opinions 
particularly probative because they are based on a thorough 
review of the Veteran's claims file and service treatment 
records and a thorough examination of the Veteran.

A letter dated March 2008 from a private physician indicates 
that the Veteran has been a long term patient of his for 
chronic back issues with radiculopathy.  He indicated that 
this had progressed over the years and the Veteran related it 
to a motorcycle accident he had in the service.  The examiner 
indicated he was told that the Veteran spent quite a while in 
the intensive care unit, was traumatized pretty severely, and 
has had back trouble ever since.  The examiner indicated that 
there could be some connection with the initial accident when 
the Veteran was younger, and his current problems.  The Board 
recognizes this opinion, but finds its probative value 
diminished significantly because of its speculative nature 
(in that the examiner indicates only that there could be some 
connection), and because the history apparently related to 
the examiner is not consistent with that contained in the 
Veteran's service treatment records.

A private treatment record dated March 2008 indicates that 
the Veteran reported having back pain since a motor vehicle 
accident in the military, which kept him in intensive care 
for several weeks.  The examiner indicated that there could 
be some connection with the accident event though it was many 
years later.  However, again, because the examiner did not 
review the Veteran's service records, but is basing his 
opinion on the reported history of the Veteran, and because 
of the speculative nature of the opinion, the Board finds it 
of minimal probative value.

An April 2008 letter from another private physician is also 
of record.  It indicates that the Veteran had lower back 
pain, lumbar stenosis, and lumbar radiculopathy.  The 
examiner indicated that he had been told the Veteran's pain 
started back when he had an accident in the military and 
spent some time in intensive care, and the pain had been 
present ever since.  Again, the Board finds this opinion of 
limited probative value because the history apparently 
related to the examiner is not consistent with that contained 
in the Veteran's service treatment records.

The Veteran, in his hearing testimony before the Board in 
April 2008, indicated that he injured his back in service 
during his motorcycle accident, and that it had hurt him ever 
since, but that he had not been able to undergo treatment for 
his back until recently, because he had not had any 
insurance.

The Veteran received a further VA examination in March 2009.  
At that time the Veteran reported having low back pain since 
service.  He was found to have numbness in his feet, but that 
was attributed to diabetes mellitus.  He reported constant 
lumbar spine pain and episodic cervical spine pain.  He also 
reported shooting radiating pain to the posterior thighs and 
calves.  He was noted to have a slight limp on ambulation.  
Examination of the muscles of the spine showed no spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
Motor examination of the spine and upper extremities was 
normal.  He was found to have some diminished sensation in 
the lower extremities, again due to diabetes.  Upon 
examination, range of motion of the cervical spine was 
flexion of 0 to 45 degrees, extension of 0 to 45 degrees, 
left and right lateral flexion to 45 degrees, left and right 
lateral rotation to 75 degrees.  Range of motion of the 
lumbar spine was flexion of 0 to 90 degrees, extension of 0 
to 30 degrees, left and right lateral flexion to 30 degrees, 
left lateral rotation to 45 degrees, and right lateral 
rotation to 40 degrees.  

February 2009 MRIs of the Veteran's spine showed degenerative 
disc disease/stenosis of the lumbar spine, and cervical 
spondylosis, with possible cervical spasm.  A 2005 EMG was 
also noted which showed diabetic neuropathy, with no evidence 
of spinal disc radiculopathy.  The Veteran was diagnosed with 
degenerative joint disease/degenerative disc disease of the 
lumbar spine, and cervical spondylosis/spasm.  The examiner 
opined that it was less likely than not that any of the 
Veteran's back disabilities was related to service.  In 
support of this opinion, the examiner noted that there was no 
documentation of any back or neck involvement in the April 
1977 motorcycle accident, and there is no documentation in 
the Veteran's service treatment records of any chronic neck 
or back condition.  The examiner also noted that the August 
1977 separation examination was silent for any neck or back 
condition.  The examiner also noted that November 1977 VA 
examination which showed spine and X-ray examinations to be 
normal, and diagnosed the Veteran with a backache without 
positive findings.  The examiner further indicated that there 
was no evidence of chronic neck or back conditions between 
1977 and 1997.  The Board finds this opinion particularly 
probative because it is based on a thorough examination of 
the Veteran, as well as a thorough review of his service 
treatment records, and medical records subsequent to service.

A June 2009 addendum opinion to this evaluation indicated 
that, even after reviewing the private opinion of record, the 
examiner felt the Veteran's back disabilities were not as 
least as likely as not related to service.  In support of 
this, he particularly noted the speculative nature of the 
opinions and the fact that the previous opinions were not 
supported by the medical documentation in the Veteran's 
service medical records and claims file which the previous 
examination had not reviewed.

Thus, considering all the evidence of record, the Board finds 
that the preponderance of the evidence of record indicates 
that the Veteran's current back disability is not related to 
service, to include his motorcycle accident in service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


